Case 1:17-cr-00582-JMS-WRP Document 991 Filed 07/23/20 Page 1 of 2            PageID #:
                                 12352


                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

                                      )   CR. NO. 17-00582 JMS-WRP-01
UNITED STATES OF AMERICA,             )
                                      )   ORDER GRANTING EX PARTE
                                      )   MOTION TO UNSEAL
                                      )   PROCEEDINGS FOR THE LIMITED
                                      )   PURPOSE OF PREPARING
                                      )   TRANSCRIPT
                                      )
            v.                        )
                                      )
KATHERINE P. KEALOHA (1)              )
aka Katherine E. Kealoha,             )
aka Kathy Kealoha,                    )
aka Kat,                              )
aka Alison Lee Wong,                  )
                                      )
                       Defendant.     )
                                      )

ORDER GRANTING EX PARTE MOTION TO UNSEAL PROCEEDINGS
   FOR THE LIMITED PURPOSE OF PREPARING TRANSCRIPT

      Upon Motion of Defendant KATHERINE P. KEALOHA, and good cause

appearing, this Court hereby GRANTS the Motion and directs that the

proceedings held on March 4, 2019, Dr. Anthony Michaud’s testimony, be

Unsealed for the Limited Purpose of Preparing a Transcript. After the transcript

is prepared the proceedings should be sealed again, and remain sealed until

further order of the Court.




                                          1
Case 1:17-cr-00582-JMS-WRP Document 991 Filed 07/23/20 Page 2 of 2                   PageID #:
                                 12353




      IT IS SO ORDERED.

      DATED: Honolulu, Hawaii, July 23, 2020.



                                                 /s/ J. Michael Seabright
                                                J. Michael Seabright
                                                Chief United States District Judge




United States v. Kealoha, Cr. No. 17-00582 JMS-WRP, Order Granting Ex Parte Motion to
Unseal Proceedings for the Limited Purpose of Preparing Transcript




                                            2
